Exhibit 10.14 RESTRICTED STOCK AWARD AGREEMENT , between Cable One, Inc. (the “ Company ”), a Delaware corporation, and [NAME]. This Restricted Stock Award Agreement (the “ Award Agreement ”) sets forth the terms and conditions of an award of [NUMBER] restricted shares (the “ Award ”) of the Company’s common stock, $0.01 par value per share (a “ Share ”) that are being granted to you under the Cable ONE, Inc. 2015 Omnibus Incentive Compensation Plan (the “ Plan ”) as of [DATE] (the “ Grant Date ”) and that are subject to certain restrictions on transfer and risks of forfeiture and other terms and conditions specified herein (such restricted Shares subject to this Award Agreement, the “ Restricted Shares ”). This Award provides you with the opportunity to earn, subject to the terms of this Award Agreement and the Plan, Shares, as set forth in Section 3 of this Award Agreement. THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11 OF THIS AWARD AGREEMENT AND THE RESTRICTIVE COVENANT, CLAWBACK AND RECOUPMENT PROVISIONS SET FORTH IN SECTION 5 AND APPENDIX A OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of which are hereby incorporated in this Award Agreement. In the event of any conflict between the terms of the Plan and the terms of this Award Agreement, the terms of the Plan shall govern. SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are not defined in this Award Agreement have the meanings as used or defined in the Plan. As used in this Award Agreement, the following terms have the meanings set forth below: “ Business Day ” means a day that is not a Saturday, a Sunday or a day on which banking institutions are legally permitted to be closed in the City of New York. “ Cause ” shall mean the occurrence of any of the following events: (a) your fraud, misappropriation, embezzlement or misuse of Company funds or property; (b) your failure to substantially perform your duties to the Company; (c) your conviction of, or entry of a plea of guilty or nolo contendre to, a felony or a crime involving moral turpitude; (d) any wilful act, or failure to act, by you in bad faith to the material detriment of the Company; (e) your material noncompliance with Company policies and guidelines; or (f) your material breach of any term of this Award Agreement or any agreement between you and the Company; provided that in cases where the Company, in its sole discretion, determines that a cure opportunity is appropriate, you shall first be provided a 15-day cure period. If, subsequent to your termination of employment with the Company or one of its Affiliates for any reason other than for Cause, the Company determines in good faith that your employment could have been terminated by the Company or applicable Affiliate for Cause, then, at the election of the Company, your employment will be deemed to have been terminated for Cause as of the date the events giving rise to Cause occurred. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Disability ” means your absence from employment due to a physical or mental condition, illness or injury for a period of 180 consecutive Business Days. “ Good Reason ” means the occurrence, without your written consent, of any of the following events or circumstances: (a) a material reduction in your annual base salary or target bonus opportunity; (b) a material diminution in your title, duties or responsibilities; (c) a relocation of your principal work location by more than 50 miles; or (d) any material breach of this Award Agreement by the Company; provided that Good Reason shall not exist unless you give the Company notice specifically detailing the event you believe gives rise to Good Reason within 60 days of the date you have knowledge of such event. In cases where cure is possible, the Company shall be provided a 90-day cure period after such notice is given in accordance with Section 12 of this Award Agreement; if such circumstances are not cured by the expiration of such cure period, you may resign for Good Reason within three months following the end of the cure period, but if such circumstances are cured within the cure period or if you do not resign for Good Reason within three months following the end of the cure period, such circumstances will not be deemed to constitute Good Reason. “ Pro-Ration Fraction ” means a fraction, (a) the numerator of which is the number of days elapsed from the Grant Date through the date of termination of employment and (b) the denominator of which is 1,461. “ Restrictive Covenants ” means the restrictive covenants set forth in Appendix A , which are incorporated herein by reference. SECTION 3. Vesting. (a) Service-Based Vesting. (i) Except as otherwise determined by the Committee in its sole discretion, or as otherwise provided in this Section 3, the Restricted Shares shall become vested twenty-five percent (25%) per year for four (4) years commencing on the first anniversary of the Grant Date and on each anniversary thereafter (each such date, a “ Vesting Date ”), subject to your continued employment with the Company or an Affiliate through the applicable Vesting Date. In addition, except as otherwise provided in Section 3(a)(ii) – (iv), if your employment with the Company or an Affiliate terminates at any time before the applicable Vesting Date, any unvested Restricted Shares shall be immediately forfeited. (ii) Termination Without Cause or for Good Reason. I n the event that your employment is terminated by the Company without Cause or by you for Good Reason anytime on or after the first anniversary of the Grant Date, except as otherwise set forth in Section 3(a)(iv)(A), then a portion of your Restricted Shares determined by multiplying the number of Restricted Shares granted hereunder by the applicable Pro-Ration Fraction and then subtracting the number of Restricted Shares that had vested prior to your termination shall immediately vest and any other Restricted Shares shall be forfeited immediately upon such termination of employment. For the avoidance of doubt, if such termination of employment occurs before the first anniversary of the Grant Date, then all then outstanding Restricted Shares shall be immediately forfeited as of the date of termination. 2 (iii) Death or Disability. In the event your employment is terminated due to death or Disability on or after the first anniversary of the Grant Date, the service requirements shall no longer apply and you or your estate or applicable beneficiary, as the case may be, shall immediately vest in a portion of your Restricted Shares determined by multiplying the number of Restricted Shares granted hereunder by the applicable Pro-Ration Fraction and then subtracting the number of Restricted Shares that had vested prior to your termination. A ny Restricted Shares that do not vest pursuant to this Section 3(a)(iii) will be immediately forfeited. (iv) Change of Control. (A) Except as otherwise provided in this Section 3(a)(iv)(A) or in Section 3(a)(iv)(B) below, following a Change of Control, the unvested Restricted Shares shall remain outstanding and subject to service requirements through the applicable Vesting Date; provided that in the event that your employment terminates on or after a Change of Control but before the applicable Vesting Date under any of the circumstances described in Section 3(a)(ii) above, (I) if such date of termination is also within 18 months following such Change of Control, all unvested Restricted Shares then outstanding shall immediately vest and (II) if such date of termination is after the date that is 18 months following such Change of Control, then upon your date of termination, a portion of your then outstanding unvested Restricted Shares shall immediately vest determined in a manner consistent with the pro-ration provided in Section 3(a)(ii). (B) Notwithstanding the foregoing, in the event of a Change of Control before the applicable Vesting Date, unless (I) the unvested but outstanding Restricted Shares remain outstanding following such Change of Control in accordance with Section 3(a)(iv)(A) above and (II) the material terms and conditions of such Restricted Shares as in effect immediately prior to the Change of Control are preserved following the Change of Control (including with respect to the vesting schedules), any outstanding unvested Restricted Shares will automatically vest and all forfeiture provisions related thereto will lapse as of such date. SECTION 4. Delivery of Shares. On or following the date of this Award Agreement, the Restricted Shares shall be evidenced in such manner as the Company shall determine. Any certificate or book entry credit issued or entered in respect of such Restricted Shares shall be registered in your name and shall bear an appropriate legend referring to the terms, conditions and restrictions applicable to the Restricted Shares, substantially in the following form: “The transferability of the shares of stock represented hereby is subject to the terms and conditions (including forfeiture) of the Cable ONE, Inc. 2015 Omnibus Incentive Compensation Plan and an Award Agreement, as well as the terms and conditions of applicable law. Copies of such Plan and Award Agreement are on file (including by electronic means) at the offices of Cable One, Inc.” 3 In addition, the Company may affix to certificates for Shares issued pursuant to this Award Agreement any other legend that the Committee determines to be necessary or advisable (including to reflect any restrictions to which you may be subject under any applicable securities laws). The Company shall require that the certificates or book entry credits evidencing title of the Restricted Shares be held in custody by the Company or such other custodian as may be designated by the Committee or the Company, until such time, if any, as the Restricted Shares have vested, and the Company may require that, as a condition of your receiving the Restricted Shares, you shall have delivered to the Company or such other custodian as may be designated by the Committee or the Company, a stock power, endorsed in blank, relating to such Restricted Shares. If and when the applicable Vesting Date occurs with respect to the Restricted Shares or the Restricted Shares otherwise become vested in accordance with Section 3, provided the Restricted Shares have not been forfeited pursuant to Section 3 or Section 5, the legend set forth above shall be removed from the certificates or book entry credits evidencing such Shares within 30 days following such date. Notwithstanding the foregoing, the Company shall be entitled to hold the Restricted Shares until it shall have received from you a duly executed Form W-8 or W-9, as applicable, and any other information or completed forms the Company may reasonably require. SECTION 5. Forfeiture of Restricted Shares. (a) Unless the Committee determines otherwise, and except as otherwise provided in Section 3, if your employment terminates prior to the applicble Vesting Date, your rights with respect to any Restricted Shares awarded to you that have not become vested prior to your date of termination shall immediately terminate, and you will be entitled to no further payments or benefits with respect thereto. (b) Notwithstanding anything to the contrary in this Award Agreement, in the event that you incur a termination of employment by the Company without Cause or due to Disability or by you for Good Reason, in order for the Restricted Shares to vest as provided in Section 3(a)(ii) or (iii), you must sign a customary release of claims in favor of the Company and its Affiliates that is acceptable to the Company, and such release must become effective and irrevocable on or before the 65th day following your termination of employment. In the event you do not sign such release or revoke such release before it becomes effective, you will forfeit all rights to any unvested Restricted Shares. In addition, in the event that you (i) violate the Restrictive Covenants, (ii) engage in any conduct constituting Cause, (iii) engage in fraud or wilful misconduct contributing to any financial restatements or irregularities or a material loss to the Company or its Affiliates or (iv) otherwise violate any recoupment or clawback policy adopted by the Company, as may be amended from time to time, to the extent necessary to address the requirements of applicable law (including Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as codified in Section 10D of the Exchange Act, Section 304 of the Sarbanes-Oxley Act of 2002 or any other applicable law) (any of the events described in the foregoing clauses (i)-(iv), a “ Forfeiture Event ”), all outstanding vested or unvested Restricted Shares shall be forfeited and canceled. In addition, in the event of a Forfeiture Event, the Board may require you to disgorge to the Company all net after-tax amounts that you have realized or received in respect of this Award, including on the sale or transfer of Shares in respect of Restricted Shares (or, in the case of any transfer for less than the Fair Market Value of such Shares, you will disgorge to the Company an amount equal to the Fair Market Value of such Shares) and any dividend amounts paid pursuant to Section 6 or, following the applicable Vesting Date, in respect of Shares related to this Award, in each case, to the extent realized or received in the 12 months before or the 12 months after such Forfeiture Event. For the avoidance of doubt, to the extent permitted by applicable law, this Section 5(b) will cease to be effective as a basis for forfeiture, clawback or recoupment of any portion of this Award from and after a Change of Control. 4 SECTION 6. Voting Rights; Dividends. If the Company declares and pays (or sets a record date with respect to) ordinary cash dividends on Shares on or after the Grant Date and prior to the applicable Vesting Date, you shall not be entitled to receive such dividends at the time of payment. Instead, subject to Section 8 below, any such dividends as relate to the Restricted Shares shall be held by the Company or an escrow agent that is designated by the Company and shall vest and be paid (less any taxes required to be withheld) at the time the corresponding Restricted Shares vest (it being understood that the provisions of this sentence shall not apply to any extraordinary dividends or distributions). For the avoidance of doubt, dividends shall not be payable with respect to any Restricted Shares that do not vest in accordance with their terms. You shall have, with respect to the Restricted Shares, the same right to vote the Shares as a shareholder of Shares. SECTION 7. Non-Transferability of Restricted Shares. Unless otherwise provided by the Committee in its discretion or transferred pursuant to a qualified domestic relations order as defined in the Code or Title I of the Employee Retirement Income Security Act of 1974, as amended , Restricted Shares may not be sold, assigned, alienated, transferred, pledged, attached or otherwise encumbered except as provided in Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer, pledge, attachment or other encumbrance of a Restricted Share in violation of the provisions of this Section 7 and Section 9(a) of the Plan shall be void. SECTION 8. Withholding, Consents and Legends. (a) Withholding. The delivery of Shares pursuant to Section 4 of this Award Agreement is conditioned on satisfaction of any applicable withholding taxes in accordance with this Section 8(a) and Section 9(d) of the Plan. In the event that there is withholding tax liability in connection with the vesting of, or lapse of restrictions associated with, Restricted Shares and any accrued dividends related thereto, you may satisfy, in whole or in part, any withholding tax liability: ( i) by cash payment of an amount equal to such withholding liability; or (ii) by having the Company withhold from the number of Restricted Shares in which you would be entitled to vest a number of Shares having a fair value equal to such withholding tax liability in accordance with the Company’s share withholding procedures. 5 (b) Consents. Your rights in respect of the Restricted Shares are conditioned on the receipt to the full satisfaction of the Committee of any required consents that the Committee may determine to be necessary or advisable (including your consenting to the Company’s supplying to any third-party recordkeeper of the Plan such personal information as the Committee deems advisable to administer the Plan). SECTION 9. Successors and Assigns of the Company. The terms and conditions of this Award Agreement shall be binding upon and shall inure to the benefit of the Company and its successors and assigns. SECTION 10. Committee Discretion. Subject to the terms of the Plan and this Award Agreement, the Committee shall have discretion with respect to any actions to be taken or determinations to be made in connection with this Award Agreement, and its determinations shall be final, binding and conclusive. SECTION 11. Dispute Resolution. (a) Jurisdiction and Venue. (i) This Award Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without regard to principles of conflict of laws that could cause the application of the law of any jurisdiction other than the State of Delaware. (ii) Subject to the provisions of Section 11(a)(iii), any controversy or claim between you and the Company or its Affiliates arising out of or relating to or concerning the provisions of any Award Agreement or the Plan shall be finally settled by arbitration in Phoenix, Arizona, before, and in accordance with the rules then obtaining of the American Arbitration Association (the “
